EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this "Agreement") is made and entered into as of January 15, 2010, by and between SUPPORTSAVE SOLUTIONS, INC., a Nevada corporation ("Company"), and JOSEPH S. DURYEA, an individual ("Duryea"). WITNESSETH: 1. Employment Services. Company hereby employs Duryea as Company's President ("President"), and Duryea hereby accepts such employment and position, all upon the terms and conditions hereinafter set forth. 2. Duties; Authority. (A) During the Term (defined herein) of this Agreement, Duryea shall serve as President of Company. In this capacity, Duryea shall devote his full working time and efforts to the Company's business and affairs and provide management services described below and those customarily incident to such office and position and, subject to the terms of this Agreement, to such other services as may be reasonably requested by the Chief Executive Officer ("CEO") and Board of Directors ("BOD") of Company. Such duties include, without limitation: (A) the day-to-day management of Company; (B) oversight and strategic planning for Company, management of Company's sales and marketing affairs, including the hiring and firing of department personnel and all proposals and pricing; (C) management of other functional areas like human resources, operations, and information technology, as necessary; (0) interfacing with potential investors; and (E) other duties consistent with that of a President of business a process outsourcing company of a similar size and scope. (B) Nothing in this Agreement shall affect Duryea's duty of loyalty and duty of care to Company as provided for under appliqable state law. Moreover, nothing contained herein or under law shall be construed as preventing Duryea from (i) investing Duryea's personal assets in such form or manner as will not require any services on the part of Duryea .in the operation or the affairs of the companies in which such investments are made and in Which, his participation is solely that of a passive investor (provided that he, collectively with his family and affiliated interests (or persons constituting a "group" under the federal securities laws) will not exceed 5% of any company's voting securities); and (ii) engaging (not during normal business hours) in any other professional, civic, or philanthropic activities, provided that Duryea's investments of engagement does not result in a violation of his covenants under this Section or Section 9 hereof and are otherwise disclosed to and approved by the BOD in its sole discretion. (C) Duryea represents, warrants, and covenants to Company that (a) there is no other agreement or relationship which is binding on him which prevents him from entering into or fully performing under the tenns hereof and (b) Company may contact any past, present, or future entity with whom he has a business relationship and inform such entity of the existence of this Agreement and the terms and conditions set forth herein. As an exception to the foregoing representation, warranty, and covenant by Duryea, Company acknowledges and agrees that (i) Duryea continues to be bound by confidentiality and/or non-disclosure agreements with persons and/or entities with whom Duryea has had prior business relationships and (ii) nothing in this Agreement shall obligate Duryea to breach any such confidentiality and/or non-disclosure agreements. 3. Company Covenants. (A) Company shall use Company's best efforts, through its BOD, to permit Duryea to provide input to the BOD relative to the nomination slate for BOD for each annual meeting of stockholders which occurs during the Term of this Agreement. (B) Without the prior written consent of Duryea, Company shall not perform any of the following actions: (i) a Change of Control as defined in Section 12 below; (ii) any act which would make it impossible or impractical for Company to conduct the ordinary business of Company; (iii) the confession of any judgment, the making of any assignment for the benefit of creditors or the institution of any bankruptcy proceedings; (iv) dissolution of Company; (v) sale or distribution of assets outside the ordinary course of business in excess of $100,000; and/or (vi) The creation of any obligation or commitment of Company, including the borrowing of funds, in excess of $250,000. 4. Officer Positions. Notwithstanding anything to the contrary set forth herein, Duryea shall have the exclusive authority to hire and terminate sales and marketing employees for the Company without approval of the CEO or BOD. 5. Salary. Company shall pay Duryea as compensation for Duryea's services during the Term a base annual salary of One Hundred Fifty Thousand United States Dollars (US$150,OOO) ("Salary"), payable pursuant to Company's established payroll policies and practices every two "weeks. Duryea's Salary shan be subject to periodic review by Company and may be increased, but not decreased, in Company's sole discretion. 6. Stock. (A) Stock Grant and Vesting, Company hereby grants to Duryea two million three hundred eighty thousand (2,380,000) of Company's common stock ("Duryea's Stock") on the terms and conditions set forth herein. Duryea's Stock shall vest in accordance with the following vesting schedule: (i) twenty-five percent (25%) of Duryea's Stock shall vest the earlier of: 2 (a) in twelve (12) equal installments during the first twelve (12) months of Duryea's employment, which shall begin on the first day of employment and continue to vest each of the next eleven (11) months on the first (1st) day of the month (for the avoidance of doubt, the first 25% of Duryea's stock shall all be vested on or before December 31, 2010); and (b) Company's market capitalization reaching and/or exceeding Twenty Million United States Dollars (US$20,000,000); (ii) an additional twenty-five percent (25%) of Duryea's Stock shall vest upon Company's market capitalization reaching and/or exceeding Twenty Million United States Dollars (US$20,000,000); (iii) an additional twenty-five percent (25%) of Duryea's Stock shall vest upon Company's market capitalization reaching and/or exceeding Twenty-Five Million United States Dollars (US$25,000,000) (iv) the remaining twenty-five percent (25%) of Duryea's Stock shall vest upon Company's market capitalization reaching and/or exceeding Thirty Million United States Dollars (US$30,000,000); and/or (v) Any or all of Duryea's Stock may be vested at anytime in a manner more favorable to Duryea in the sole discretion of the BOD. (vi) Duryea's Stock will have a special restriction on open market sales that will expire on June 1,2011 For purposes of this Agreement, Company's "market capitalization" shall be measured using the most recent calendar year's quarterly average of the Company's daily closing price times the number of shares outstanding. Notwithstanding the foregoing vesting schedule, all of the unvested portion of Duryea's Stock shall vest immediately prior to a Change of Control (as defined in Section 12 below). Notwithstanding the foregoing vesting schedule, no shares of Duryea's Stock shall vest if it is determined (a "Determination") that Duryea has been found to have engaged in any form o~' Market Manipulation. For purposes of this Section 6, "Market Manipulation" shall mean interference with the free and fair operation of the securities market, including, but not limited to, any practice found by the federal courts to violate Sections 9(a) and I o (b) of the Securities and Exchange Act of 1934, or Rule 10b-5 promulgated thereunder. A "Determination" shall be deemed to have been made for purposes of this Section 6 (1) if any entity, regulatory agency, or governmental agency concludes that Duryea has engaged in Market Manipulation or (11) if the Arbitrator chosen in accordance with the following arbitration procedure concludes that Duryea has engaged in Market Manipulation: 3 If the BOD suspects or believes that Duryea has engaged in Market Manipulation, the BOD may submit the issue to binding arbitration, conducted in accordance with the AAA arbitration rules for commercial disputes. The arbitrator (the "Arbitrator") shall use the substantive laws of Nevada, excluding conflicts laws and choice of law principles.
